Citation Nr: 1118681	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  09-31 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1991 to January 1993 and in the United States Army from October 2005 to July 2007.  The Veteran also has service in the United States Army Reserve.  The Veteran was awarded with the Iraq Campaign Medal, among other decorations.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Wichita, Kansas (RO), which, inter alia, denied the Veteran's claim of entitlement to service connection for PTSD.

For claims of entitlement to service connection for psychiatric disabilities, the Board notes that the veteran is essentially seeking service connection for any acquired psychiatric disability regardless of the diagnostic label assigned to such symptoms.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claimant without medical expertise cannot be expected to precisely diagnose his mental illness.)  The Board has therefore recharacterized the Veteran's claim for "PTSD and re-adjustment disorder with emotional disturbance" on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


FINDING OF FACT

The weight of the competent evidence of record demonstrates that the Veteran has been diagnosed with PTSD under the DSM-IV criteria due to an in-service stressor.


CONCLUSION OF LAW

PTSD was incurred as a result of active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010); 75 Fed. Reg. 39,843 (July 13, 2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

Service Connection

The Veteran essentially contends that he has an acquired psychiatric disorder which he identifies as PTSD due to in-service stressors.  

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with VA regulations; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2010).  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b) (West 2002) and 38 C.F.R. § 3.304(d) (2010) (pertaining to combat veterans).

If, however, as in the present case, the record indicates Veteran did not engage in combat, his alleged stressors must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f) (2010); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  The regulatory amendment of "credible supporting evidence" means that "the Veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163.  

Additionally, if a stressor claimed by a Veteran is related to the Veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  For purposes of this section, "fear of hostile military or terrorist activity" means that "a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, . . . , and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  75 Fed. Reg. at 39,852.  A location that produces such fear is evidenced by awards such as the Iraq Campaign Medal.

As noted above, service connection for PTSD requires: (1) medical evidence diagnosing the condition; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2010).  In the instant case, a January 2009 VA examiner found that the Veteran met the criteria for a diagnosis of PTSD and noted traumatic events leading to this diagnosis included the Veteran's reported witnessing of "very grim instances of death and injuries of children when a school was bombed" and experiencing a concussion blast that damaged his teeth.  As such, criteria (1) and (2) of a service connection claim for PTSD have been met.  See 38 C.F.R. § 3.304(f) (2010).  The remaining question, therefore, is whether the record contains credible evidence that the claimed in-service stressors occurred.  

A review of the Veteran's service records reveals no overt evidence that the alleged in-service stressors occurred.  As noted above, the Veteran's separation document does not indicate the Veteran engaged in combat, but it confirms that the Veteran received the Iraq Campaign Medal, with service in Iraq from March 2006 to June 2007.  The Veteran also served in a designated imminent danger pay area.  His military occupational specialty was that of a Wheeled Vehicle Mechanic.  The Veteran's service records reflect that he was seen on numerous occasions at the Combat Stress Unit at LSA Anaconda while stationed in Iraq.  Though the record contains only the Veteran's lay testimony that the stressors occurred, the revised PTSD regulations indicate that lay testimony alone may establish a claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  The Board finds that given the Veteran's confirmed presence in Iraq and his military occupational specialty, the Veteran's alleged stressors are consistent with the circumstances, conditions, and hardships of the Veteran's military service.  The record contains no clear and convincing evidence to the contrary.  Therefore, the Board concludes that no further evidentiary development is required to corroborate the occurrence of the alleged stressor.

As such, deciding all doubt in favor of the Veteran, the Board finds that there is evidence sufficient to establish the Veteran's in-service stressors, namely witnessing death and injury, occurred.  See 38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (noting that a veteran need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail).  Therefore, the Board finds that the Veteran has satisfied the third criterion of a service connection claim for PTSD.  See 38 C.F.R. § 3.304(f) (2010).

In sum, the record shows a diagnosis of PTSD, medical evidence establishing a link between current symptoms and an in-service stressor, and evidence establishing that the in-service stressor occurred.  For those reasons, the claim for entitlement to service connection for PTSD is granted.

ORDER

Service connection for PTSD is granted.




____________________________________________
J.B. FREEMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


